SMITH, Justice.*
The writ of certiorari is quashed as having been improvidently granted. Our quashing of the writ should not be construed as approving all the language, reasons, or statements of law in the Court of Criminal Appeals’ opinion, including its discussion of Rule 3.3, Ala. R.Crim. P. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973). See also Moore v. Crocker, 852 So.2d 89 (Ala.2002).
WRIT QUASHED.
NABERS, C.J., and SEE, LYONS, HARWOOD, WOODALL, STUART, BOLIN, and PARKER, JJ., concur.

This case was originally assigned to another Justice; it was reassigned to Justice Smith on January 17, 2005.